UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 6, 2012 PATIENT SAFETY TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE 001-09727 13-3419202 (State or Other Jurisdictionof Incorporation) (Commission File Number) (IRS Employer Identification No.) 2 VENTURE PLAZA, SUITE 350, IRVINE, CALIFORNIA 92618 (Address of Principal Executive Offices) (Zip Code) (949) 387-2277 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On December 6, 2012, the Company is presenting at the LD Micro Conference in Los Angeles, California.Attached hereto as Exhibit 99 and made part of this report, is a copy of the presentation the Company’s President and Chief Executive Officer, Brian E. Stewart and Chief Financial Officer, David C. Dreyer are presenting at the conference.Pursuant to General Instruction B.2. to Form 8-K, the information set forth in this Item 7.01 and Exhibit 99 shall not be deemed “filed” for purposes of Section 18 of the Exchange Act or otherwise subject to the liabilities of that section, or incorporated by reference in any filing under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits. 99 Company investor presentation presented at the LD Micro Conference on December 6, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 6, 2012 PATIENT SAFETY TECHNOLOGIES, INC By: /s/ David C. Dreyer David C. Dreyer, Executive Vice President, Chief Financial Officer, and Secretary EXHIBITINDEX Exhibit Number DescriptionofExhibits 99 Investor presentation presented by the Company’s President and Chief Executive Officer, Brian E. Stewart and Chief Financial Officer, David C. Dreyer at the LD Micro Conference on December 6, 2012.
